Citation Nr: 1124666	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  01-00 634	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to assignment of a higher rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to October 1970.

The issue on appeal was originally before the Board in April 2007.  The Veteran appealed the Board's April 2007 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated November 21, 2007, the Court remanded this matter to the Board for compliance with the instructions included in the November 2007 Joint Motion for Partial Remand.  The appeal was again before the Board in April 2008.  The Veteran appealed the Board's April 2008 decision to the Court.  In response, the Court issued a memorandum decision in May 2010 vacating the Board's April 2008 decision and remanding the claim to the Board for further proceedings consistent with the Court's decision.   


FINDING OF FACT

The appellant died in February 2010 while the appeal was pending.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  By Order dated in March 2011, the Court stated that it had vacated the Board's April 2008 decision and remanded the matter to the Board for further adjudication.  The Court further stated that it had entered judgment in June 2010 and issued mandate in August 2010.  Subsequently, the Secretary of the Department of Veterans Affairs notified the Court that the appellant had passed away in February 2010.  The Court noted that the Secretary had filed an unopposed motion to recall mandate, vacate the Board's decision and dismiss appeal; and that the appellant's counsel had filed a response of the motion to dismiss and provided the appellant's death certificate.  The Court recalled its mandate and judgment, and revoked the Order.  The Board's April 2008 decision was vacated with respect to the matters appealed to the Court.  The appellant's motion was granted, and his appeal was dismissed for lack of jurisdiction.  

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


